DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 and 2/10/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-2, 9, 11-12, 14-16, 18-22, 24, 26-27, 32-35  is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an auxiliary lighting system requiring:
wherein the helmet microcontroller is programmed with an algorithm such that when executed, when a level of deceleration of the vehicle greater than or equal to a predetermined threshold level of deceleration is sensed by the accelerometer, the helmet microcontroller receives a signal from the accelerometer indicative of the threshold level of deceleration being 
With regards to claim(s) 11: the prior art fail to disclose a/an auxiliary lighting system requiring:
wherein an electrical signal indicative of illumination of the vehicle brake light is communicable through the first gate to the vehicle transceiver while maintaining absence of the brake fault in the electrical communication with the vehicle brake light, and on to the helmet transceiver, and to the helmet microcontroller, and wherein the helmet microcontroller is programmed with an algorithm to cause the helmet brake light of the auxiliary lighting system to be illuminated when the electrical signal indicative of illumination of the vehicle brake light is communicated, in combination with other limitations of the claim.
With regards to claim(s) 19: the prior art fail to disclose a/an auxiliary lighting system requiring:
a first gate in signal communication with the vehicle transceiver and in signal communication with the vehicle lighting processor, and operable to pass the encoded vehicle braking signals to the vehicle transceiver, on to the helmet transceiver, and on to the helmet microcontroller when the vehicle lighting processor communicates the encoded vehicle braking signal to the first gate; wherein the helmet microcontroller is programmed with an algorithm such that when executed, when the encoded vehicle braking signal is received by the helmet microcontroller, the helmet microcontroller causes the helmet brake light to be illuminated, in combination with other limitations of the claim.
With regards to dependent claim(s) 2, 9, 12, 14-16, 18, 20-22, 24, 26-27, 32-35 ; it/they are allowable in virtue of their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ANDERSON US 20160309826 A1 discloses
Claim 1 (Previously Presented) An auxiliary lighting system for a helmet (fig 2-4, 5) operable in conjunction with a vehicle lighting system (fig 7) comprising a battery (760) and a vehicle brake light (see motorcycle in fig 1; a motorcycle involves brake lights), the auxiliary lighting system comprising: 
a) a helmet portion comprising: a helmet electrical power supply (560); a helmet lighting unit (540, 550) connected to the power supply and comprising at least a helmet brake light (550); a helmet microcontroller (530) connected to the helmet electrical power supply and in signal communication with the helmet brake light (550); and a helmet transceiver (520, 570) in signal communication with the helmet microcontroller (530); and 
b) a vehicle portion comprising: a vehicle transceiver (720, 770) in wireless signal communication with the helmet transceiver; and a first gate (730) in communication with the vehicle transceiver (720, 770); and 
c) an accelerometer (740) in signal communication with the helmet microcontroller (530), and operable to send a signal indicative of vehicle acceleration to the helmet microcontroller [0047], 
wherein the helmet microcontroller is programmed with an algorithm such that when executed, when a level of deceleration of the vehicle greater than or equal to a predetermined 

Hammock US 20180009372 A1

    PNG
    media_image1.png
    305
    355
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    273
    457
    media_image2.png
    Greyscale

[0064] FIG. 3 is a state diagram of one embodiment of the sensor and control apparatus 100. If a signal is received through electrical connector 117a that the brakes are applied at time t, the signal is automatically passes through to electrical connector 117b via the by-pass circuit 209 to illuminate the brake lamp.
Ault US 20090261963 A1

    PNG
    media_image3.png
    640
    515
    media_image3.png
    Greyscale

[0004] The present invention relates generally to a vehicle deceleration warning system and more specifically it relates to a vehicle deceleration warning system for efficiently warning following vehicles of a decelerating or slow moving leading vehicle.
Marlowe US 8441347 B2

    PNG
    media_image4.png
    367
    545
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    684
    505
    media_image5.png
    Greyscale

Boutte US 20140104055 A1
[0032] Referring finally to FIG. 3, there is shown contemplated electrical schematic of the transmitter circuit 66 attached to the motorcycle and electrically connected to the turn signal circuit. The transmitter circuit 66 takes inputs going to the turn signal lamps 65 and utilizes them to transmit a signal to the receiver attached to the rider's helmet, wherein the turn signals can be coordinated between the motorcycle and the light signals on the rider's helmet. The transmitter circuit includes a short range wireless antenna 67 that can pair with the receiver in the assembly on the rider helmet.
Kinney US 10358082 B1

    PNG
    media_image6.png
    432
    669
    media_image6.png
    Greyscale

(42) In addition, the advanced warning lighting system 600 comprises a CAN bus interface 609, a light controller 610, and an advanced warning light subsystem 611. In operation, the CAN bus interface 609 receives messages from the controllers 601-607. The CAN bus interface 609 analyzes messages from the controllers 601-607 to determine if the advanced warning light should be illuminated. In one embodiment, if the CAN bus interface 609 receives a message that pressure has been alleviated from the throttle, this indicates that the advanced warning light should be illuminated.
ALATAAS US 20160144773 A1

    PNG
    media_image7.png
    247
    700
    media_image7.png
    Greyscale


[0020] FIG. 1 is a schematic of a helmet with the adaptive light notification system according to one example. In one embodiment, the head protection enclosure may be a helmet. The schematic shows a rear view of the helmet 100. The turn signals may include a right turn signal 102 and a left turn signal 104 attached to the helmet 100. In selected embodiments, the backlight 106 may be positioned between the right turn signal 102 and the left turn signal 104. The right turn signal 102, the left turn signal 104, and the backlight 106 may be battery operated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/            Primary Examiner, Art Unit 2844